DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 13, 17, 20 and 27 are objected to because of the following informalities:  
Regarding claim 1, in lines 4, 6, 7, 8, 10, and 11, replace “(RLC) entity” with --(RLC) layer--since claim 1 recites RLC layers in line 14.  Terms must be recited consistently.
Regarding claim 13, in lines 7, 9, 10, 12, 13, and 14, replace “(RLC) entity” with --(RLC) layer--since claim 13 recites RLC layers in line 18.  Terms must be recited consistently.
Regarding claim 17, in lines 3-4 and 4-5, replace “the primary RLC entity” with --the primary RLC layer-- and replace “the secondary RLC entity” with --the secondary RLC layer--.

Regarding claim 27, in line 5, replace “means for transmitting, a secondary network device” with --means for transmitting, to a secondary network device--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Turtinen et al (WO 2020/191772 A1) in view of Kim et al (US 2021/0022206 A1).
Regarding claims 1, 13, and 20, Turtinen discloses a method of wireless communication, the method comprising: 
adjusting, by the UE while in a dual connectivity configuration (Fig. 1 and 32nd paragraph, dual connectivity) a threshold (30th and 40th paragraphs, the terminal device will adjust a split threshold for splitting uplink data between two cell groups); 
routing, by the UE, data to one of multiple RLC layers based on the adjusted threshold (40th paragraph, a part of the uplink data to be routed to one of the cell groups 120 and 125.  Herein, each cell group includes RLC entity, see 25th paragraph and/or 3GPP TS 36.323); and 
transmitting, by the UE, the data (Fig. 1).  
Turtinen does not disclose determining, by a user equipment (UE): 
a first number of bits sent by a primary radio link control (RLC) entity of the UE during a first time period, a first power efficiency value corresponding to the primary RLC entity, a first or a combination thereof” indicates that a first number of bits, a first power efficiency value, or a first data rate is an alternative), or 
a second number of bits sent by a secondary RLC entity of the UE during a second time period, a second power efficiency value corresponding to the secondary RLC entity, a second data rate corresponding to the secondary RLC entity, or a combination thereof (alternative).
Kim discloses that the UE identifying a data rate of the first RLC and a data rate of the second RLC and distributing data units to the first and the second RLC (14th paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include rate of RLC for data distribution in Turtinen’s system, as suggested by Kim, to enhance data transmissions.

Regarding claim 2, Turtinen discloses that wherein the dual connectivity configuration corresponds to an evolved universal terrestrial radio access (E-UTRA) new radio (NR) dual connectivity (ENDC) configuration (35th paragraph); the threshold comprises a ul-DataSplitThreshold (42nd and 43rd paragraphs, ul-DataSplitDRB); the data comprises a packet data unit (PDU) (25th paragraph, PDCP PDUs); or a combination thereof (combination of the above).  

Regarding claim 3, Turtinen discloses that wherein the multiple RLC layers comprise a first RLC layer and a second RLC layer; and the first RLC layer and the second RLC layer belong to different cell groups (42nd paragraph, MCG includes RLC layer and SCG includes RLC layer.  Herein, MCG is different from SCG).

Regarding claim 4, Turtinen does disclose a first set of layers corresponds to a primary entity, the first set of layers comprising the first RLC layer (25th paragraph, MCG must include PDCP layer, RLC layer, MAC layer and PHY layer); and a second set of layers corresponds to a secondary entity, the th paragraph, SCG must include RLC layer, MAC layer and PHY layer).

Regarding claim 5, Turtinen discloses that wherein: the data is routed from a packet data convergence protocol (PDCP) layer to the one of the multiple RLC layers (40th paragraph, a part of the uplink data to be routed to one of the cell groups 120 and 125); and the PDCP corresponds to the primary entity (25th paragraph, according to 3GPP TS 36.323, for split bearer configuration, the PDCP entity is the PDCP of MCG).

Regarding claim 6, Turtinen discloses that wherein the data is routed from a packet data convergence protocol (PDCP) layer to the one of the multiple RLC layers (25th paragraph).  

Regarding claim 7, Turtinen discloses providing, by the UE, the data from an application layer to the PDCP layer (25th paragraph and 3GPP TS 36.323, data is provided to PDCP layer from application layer of terminal device inherently).

Regarding claims 10 and 18, Turtinen discloses that wherein the first time period and the second time period are different time periods and/or calculating first data rate corresponding to the first time period and second data rate corresponding to second time period (141st paragraph, difference between data rate for current period and next period is determined).


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Turtinen and Kim further  in view of Jung et al (US 2021/0211988 A1).
Regarding claims 8 and 9, Turtinen discloses adjusting split threshold for uplink transmissions (Fig. 2). Turtinen does not disclose receiving, by the UE, a selection of one of multiple uplink .

Claims 21-23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Turtinen et al (WO 2020/191772 A1) in view of Basu Mallick et al (US 2018/0139646 A1).
Regarding claims 21 and 25, Turtinen discloses a non-transitory computer-readable medium having program code recorded thereon, the program code comprising: 
program code executable by a computer for causing the computer to adjust, by a user equipment (UE) while in a dual connectivity configuration, a threshold (Fig. 1 and 32nd paragraph, dual connectivity) a threshold (30th and 40th paragraphs, the terminal device will adjust a split threshold for splitting uplink data between two cell groups); 
program code executable by the computer for causing the computer to route data to one of multiple radio link control (RLC) layers based on the adjusted threshold (40th paragraph, a part of the uplink data to be routed to one of the cell groups 120 and 125.  Herein, each cell group includes RLC entity, see 25th paragraph and/or 3GPP TS 36.323); and 
program code executable by the computer for causing the computer to transmit, by the UE, the data (Fig. 1).
Turtinen does not disclose that based on the one of the multiple RLC layers corresponding to a primary entity: increase a buffer status report (BSR) value of a BSR corresponding to the primary entity to generate a modified B SR corresponding to the primary entity, decrease a BSR value of a BSR corresponding to a secondary entity to generate a modified BSR corresponding to the secondary or a combination thereof (this “or a combination thereof” indicates that increase a BSR value of a BSR, decrease a BSR value of a BSR, or decrease a PHR value of a PHR is an alternative).  Basu Mallick discloses that the corresponding BSR adds RLC BOs to this value of MeNB (248th paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a value to BSR to produce a modified BSR in Turtinen’s system, as suggested by Basu Mallick, to produce a correct BSR for reporting.

Regarding claims 22 and 26, Turtinen discloses determining an adjustment value based on a selecton of the one of the multiple RCL layers corresponding to a primary entity (45th paragraph, step size); and wherein adjustment of the threshold includes addition of the adjustment value to the threshold to generate the adjusted threshold (46th paragraph, step size is added or subtracted from threshold to find the next current value in the list of values).

Regarding claim 23, Turtinen discloses causing the computer to determine the BSR corresponding to the primary entity, a PHR corresponding to the primary entity, or both (this “or both” indicates BSR or PHR is an alternative); and causing the computer to initiate transmission of, to a primary network device, the modified BSR corresponding to the primary entity, the PHR corresponding to the primary entity, or both (this “or both” indicates BSR or PHR is an alternative).  Basu Mallick discloses that the corresponding BSR adds RLC BOs to this value of MeNB for reporting to MeNB (248th paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a value to BSR to produce a modified BSR in Turtinen’s system, as suggested by Basu Mallick, to produce a correct BSR for reporting.

s 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Turtinen and Basu Mallick further in view of Kakishima et al (US 2017/011183 A1).
Regarding claim 27, Turtinen discloses that the terminal device will adjust a split threshold for splitting uplink data between two cell groups (30th and 40th paragraphs).  Turtinen does not disclose means for determining the BSR corresponding to the secondary entity, a PHR corresponding to the secondary entity, or both (this “or both” indicates BSR or PHR is an alternative); means for transmitting, a secondary network device, the modified BSR corresponding to the secondary entity, the PHR corresponding to the secondary entity, or both (this “or both” indicates modified BSR or PHR is an alternative).  Kakishima discloses determining and reporting PHR of SeNB to SeNB (106th paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to report SeNB PHR in Turtinen’s system, as suggested by Kakishima, to manage and control interference.

Regarding claim 28, Turtinen discloses determining the BSR corresponding to the primary entity, the PHR corresponding to the primary entity, or both (this “or both” indicates BSR or PHR is an alternative); and initiating transmission of, to a primary network device, the modified BSR corresponding to the primary entity, the modified PHR corresponding to the primary entity, or both (this “or both” indicates BSR or PHR is an alternative).  Basu Mallick discloses that the corresponding BSR adds RLC BOs to this value of MeNB for reporting to MeNB (248th paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a value to BSR to produce a modified BSR in Turtinen’s system, as suggested by Basu Mallick, to produce a correct BSR for reporting.

Allowable Subject Matter
Claims 11-12, 14-17, 19, 24, 29, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed October 12, 2021 have been fully considered but they are not persuasive. 
Applicant states in pages 13 and 14 that independent claims 1, 13, 21, and 25 have been amended based on subject matter indicated to be allowable. Hence, each of claims 1, 13, 21, and 25 is patentable. Claims 2-7 depend from claim 1, claim 22 depends from claim 21, and claim 26 depends from claim 25. Claims 2-7, 22, and 26 are patentable, at least by virtue of depending from a patentable claim.  Examiner respectfully disagrees.  All the limitations of each allowed claim must fully incorporated into each independent claim to put the case in condition for allowance.  It is not the case in the amendment filed on October 12, 2021.  Further, each independent claim now additionally recites “or a combination thereof”.  It means that the limitations, claim 1, “a first number of bits sent by a primary radio link control (RLC) entity of the UE during a first time period, a first power efficiency value corresponding to the primary RLC entity, a first data rate corresponding to the primary RLC entity, or a combination thereof” can be interpreted as “a first number of bits sent by a primary radio link control (RLC) entity of the UE during a first time period or a first power efficiency value corresponding to the primary RLC entity or a first data rate corresponding to the primary RLC entity, or a combination thereof”.  It is an alternative.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472